Citation Nr: 0833519	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-26 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Evaluation of service-connected headaches, rated as 10 
percent disabling from September 2, 2004.  

2.  Entitlement to service connection for dizziness, claimed 
as secondary to the service-connected disability of chronic 
subluxation and dislocation of the left temporomandibular 
joint, with loose temporomandibular joint capsule and 
cervical pain.  

3.  Entitlement to service connection for numbness in limbs, 
claimed as secondary to the service-connected disability of 
chronic subluxation and dislocation of the left 
temporomandibular joint, with loose temporomandibular joint 
capsule and cervical pain.  

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus.  

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from July 1963 to 
July 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 2005 and April 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Salt Lake City, Utah.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given as to whether an 
increase or decrease is warranted at any time since the award 
of service connection, a practice known as "staged" 
ratings.  Id.  Inasmuch as the headaches rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized that issue as 
set forth on the title page.  

Whenever evidence is received that has not been considered by 
the agency of original jurisdiction, a remand for that 
purpose is necessary unless the appellant waives 
consideration of the evidence by the RO.  Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In the course of a July 2007 hearing before the 
undersigned Veterans Law Judge, the veteran submitted new 
evidence in the form of photocopies of articles from medical 
periodicals, and tape recordings made by a physician, a 
dentist, and a chiropractor making statements in support of 
his headache and dizziness claims.  Because the veteran has 
waived consideration of this evidence by the RO, a remand is 
not necessary.  

(Consideration of the appellant's claims of service 
connection for dizziness and for numbness in limbs is 
deferred pending completion of the development sought in the 
remand that follows the decision below.)  


FINDINGS OF FACT

1.  The veteran's headaches are evidenced by subjective 
complaints of chronic headaches occurring on a daily basis, 
with no evidence of prostrating headaches.  

2.  By a September 1994 rating decision, the RO denied 
service connection for tinnitus; the veteran did not appeal 
the denial of service connection.  

3.  The evidence received since the September 1994 rating 
decision denying service connection for tinnitus does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.  
 
4.  By RO rating decisions in September 1989, November 1989, 
April 1990, July 1990, May 1993, May 1995, and August 1996, 
and by a February 1997 decision by the Board, service 
connection was denied for PTSD.  

5.  The RO denied an application to reopen a claim of service 
connection for PTSD in March 2003; no appeal was filed.

6.  The evidence received since the March 2003 decision 
denying an application to reopen a claim of service 
connection for PTSD is either cumulative or redundant; it 
does not relate to an unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.20, 4.124a, Diagnostic Code 
8100 (2007).  

2.  The evidence received since the September 1994 denial of 
service connection for tinnitus is not new and material; the 
claim for this benefit is not reopened.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (2007).  

3.  The evidence received since the March 2003 rating 
decision is not new and material; the claim of service 
connection for PTSD is not reopened.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.156(a), 3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2002, September 2004, March, July, and December 2005, and 
March 2006.  (Although the complete notice required by the 
VCAA was not provided until after the RO adjudicated the 
appellant's claims, any timing errors have been cured by the 
RO's subsequent actions.  Id.)  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, including 
specifically the requirement that new and material evidence 
be presented in order to reopen his previously denied claims.  
The veteran was also apprised of what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and three supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claims.  VA has no duty to inform or assist that was unmet 
with respect to the issues addressed in the instant decision. 

II.  Headaches

The veteran was service connected for headaches as secondary 
to his service-connected left temporomandibular joint 
disability, which headache disability was rated as 10 percent 
disabling from September 2, 2004.  He contends that a higher, 
30 percent, rating is warranted.  

Of record are treatment records documenting claims of daily 
headaches experienced by the veteran.  He has submitted a 
"log" of headaches.  In an April 2005 statement from the 
veteran he described treatment consisting of acupuncture, 
dental, and chiropractic treatments.  

The veteran has been afforded two neurological examinations 
related to this claim.  A January 2006 examination report 
gave the veteran's history of an in-service injury to the jaw 
and face and subsequent TMJ reconstruction and C5-C7 fusion, 
both done at a VA facility.  The veteran reported that over 
about the last year or so (i.e., during 2005), his headaches 
became much worse.  He described the headaches as beginning 
in that left TMJ region, radiating outward and upwards to the 
left parietal and frontal region, the description being 
characterized by the examiner as being a severe tension type 
of headache.  There was no description of photophobia, 
phonophobia, or neurologic symptoms.  He reported 
occasionally getting dizzy.  The pain was described as 
sometimes radiating down the left neck and trapezius region 
to the left shoulder.  There was occasional nausea, but no 
vomiting.  He reported that the headaches occurred daily, and 
sometimes were so bad that he had to lie down.  The examiner 
noted that it was not clear that the veteran's headaches were 
truly prostrating episodes.  

On examination, the examiner noted that the veteran held his 
neck very stiff, and had minimal range of motion of the neck 
due to subjective pain.  The examiner also noted that he 
found it interesting that during discussion, the interview, 
the history, and while talking, the veteran was able to have 
fairly normal excursion of the jaw and mandible with at least 
2.5 cm opening of the inter-incisor gap.  However, when asked 
to close and open his jaw as part of the examination 
regarding the TMJ, the veteran would only move it a couple of 
millimeters, and complain of severe, wincing pain.  The 
examiner opined that the veteran's headaches were at least as 
likely as not partially attributable to his TMJ.  

The veteran was afforded another neurological examination 
given in December 2006.  The veteran again described his 
headaches as he had before, and added that they were 
exacerbated by any type of talking or moving of the jaw, and 
that he became photosensitive during these times.  He stated 
that, by one o'clock in the afternoon, his headache becomes 
worse, sometimes causing nausea and vomiting, and 
necessitating that he lie down as much as two to three hours.  
Citing a July 2004 physical medicine and rehabilitation note, 
the examiner noted that he found discrepancies between 
examinations and observation.  He also noted that the report 
of a Compensation and Pension (C&P) examination, as well as 
treatment notes authored by the same dentist, did not mention 
anything about headaches.  

Examination revealed an obese individual with high blood 
pressure readings, and normal posture and gait, who was in no 
apparent distress.  There were no associated symptoms for 
stroke or mini-stroke, and no cerebellar symptoms.  
Evaluation of the veteran's TMJ on direct examination 
revealed incisor opening of only one mm, with normal being 40 
mm, and lateral movements of three mm to the right and five 
mm to the left, with normal being eight mm.  The veteran 
reported intense pain with the one mm opening, but was able 
to speak fairly articulately without any difficulty.  The 
examiner noted that, later in the examination, after the 
veteran felt the actual physical examination was done, he 
could open his mouth to at least 10 to 15 mm, though this was 
not measured.  The examiner also noted that the veteran came 
into the office wearing sunglasses, and stated that he is now 
light sensitive.  

In the examiner's diagnosis, he noted that the veteran 
reported headaches that are on a chronic, daily basis.  He 
noted that, given the veteran's medical history, he believed 
that the veteran's headaches were not migraine headaches, but 
were more tension type headaches related to his cervical pain 
and the TMJ dysfunction.  He concluded that, while the 
veteran described prostrating episodes and provided his 
headache log, this examiner stated that he found nothing in 
the medical record suggesting that the veteran is prostrated 
by his headache episodes.  

At a July 2002 hearing before the undersigned Veterans Law 
Judge, the veteran testified that his headaches are "in a 
chronic state," with constant pain.  He testified that when 
the headaches get bad, he just lies down for an hour on a 
good day, to as much as three or four hours, and that this 
happens almost every day.  He also testified that the pain is 
not limited to headache pain, but also is in the neck.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a specific disability is not listed in 
the rating schedule, rating is done by analogy to a closely 
related disease or injury in the Rating Schedule in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's headache 
claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection.  

The veteran's headaches have been rated by analogy to 
Diagnostic Code 8100, migraine.  38 C.F.R. § 4.124a.  Under 
Diagnostic Code 8100, a 50 percent rating, the highest 
available, is for application when there are very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A 30 percent rating is for 
application when there are characteristic prostrating attacks 
occurring on an average once a month over the last several 
months.  A 10 percent rating is for application when there 
are characteristic prostrating attacks averaging one in two 
months over the last several months.  A non-compensable 
rating is for application when the attacks are less frequent.   

The rating criteria do not define "prostrating," nor has the 
Court.  The Board notes, however, that DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 1523 (30th Ed. 2003), defines 
"prostration" as "extreme exhaustion or powerlessness."  
Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 
2001), defines the term as "physically or emotionally 
exhausted; INCAPACITATED."  

The Board does not doubt that the veteran suffers daily or 
near daily headaches, and that they often require him to lie 
down for an hour or more to obtain relief.  However, the 
Board finds that none of what the veteran has described 
either to his care givers, his examiners, or to the 
undersigned, rises to the level of prostrating attacks 
because the evidence does not show that his headaches 
constitute powerlessness or incapacitation.  This finding by 
the Board is supported by the December 2006 examiner who 
specifically found that he did not see anything in the 
medical record suggesting that the veteran has been 
prostrated by his headache episodes, and by the January 2006 
VA examiner who noted that it was not clear that the 
veteran's headaches were prostrating headaches.  

As noted, the veteran's headaches currently are rated as 10 
percent disabling, and he contends that a 30 percent rating 
is warranted.  However, the Board finds that there is no 
evidence in the record suggesting that the veteran has had 
characteristic prostrating attacks occurring on an average 
once a month, as is required for a 30 percent rating.  As 
evident when examined for his TMJ difficulties, the veteran's 
use of hyperbole has not made his allegations regarding the 
extent of his headache disability easy to believe.  The 
examiners have consequently concluded that he does not have 
prostrating attacks as alleged.  The Board likewise finds 
that the veteran's disability picture does not include 
prostrating attacks and therefore does not rise to a 30 
percent level.  A higher rating is not warranted by the 
evidence of record for any period since the original 
effective date.  

(The Board also notes that the record raises the question of 
whether the veteran's headaches, which do not appear to be of 
a migraine type, should be rated instead by analogy to 
Diagnostic Code 8045, which allows for no higher than a 10 
percent rating for subjective complaints like the veteran's.  
38 C.F.R. § 4.124a.  Nevertheless, as noted above, even when 
considering the veteran's disability under Diagnostic Code 
8100, a higher rating is not warranted.)

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to the 
veteran's service-connected headache disability.  Id.  

It is undisputed that the veteran's headache disability has 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2007).  
Given the lack of evidence showing unusual disability with 
respect to the headache disability that is not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO for referral of this issue to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.

III.  New and Material Evidence (NME)  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A 
decision of the Board becomes final on the date stamped on 
the face of the decision, and is not subject to review except 
under circumstances not relevant here.  38 C.F.R. § 20.1100.  
If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A.  Tinnitus

The veteran was denied service connection for tinnitus in 
September 1994.  He was notified of that decision by 
correspondence dated September 30, 1994.  Service connection 
was denied because there was no evidence in the veteran's 
SMRs supporting a grant of service connection, impliedly 
including no evidence of acoustic trauma incurred by the 
veteran, who, as an electrician's mate, as opposed to an 
aviation electrician's mate, would not have routinely worked 
on the noisy flight deck of the aircraft carrier to which he 
was assigned.  Service connection was also denied on a 
secondary basis because there was no evidence connecting the 
veteran's claimed tinnitus to his TMJ disability.  See 
38 C.F.R. § 3.310(a) (disability that is proximately due to 
or the result of a service-connected disease or injury is 
considered service connected, and when thus established, this 
secondary condition is considered a part of the original 
condition).  The veteran did not appeal the RO's decision, 
and that decision therefore is a final decision.  In order to 
reopen the claim for service connection for tinnitus there 
must be received by VA new and material evidence.  
Specifically, there must be new medical evidence of a nexus 
between the veteran's subjective tinnitus and his naval 
service.  

The pertinent medical evidence of record at the time of the 
RO's September 1994 decision were the veteran's SMRs, and 
medical treatment records from the VA Medical Center (VAMC) 
in Salt Lake City, Utah, from February 1994 to March 1994.  
When the veteran sought to reopen his tinnitus service 
connection claim in June 2005, the RO informed the veteran in 
written correspondence dated in July 2005, and again in 
December 2005 (VCAA letters), of the requirement that new and 
material evidence be submitted in order to reopen his 
tinnitus claim.  To date, the veteran has not submitted any 
new evidence related to his tinnitus claim.  Because no new 
and material evidence has been received to reopen the 
veteran's claim of service connection for tinnitus, the 
application to reopen must be denied.  



B.  PTSD

The veteran was denied service connection for PTSD in RO 
rating decisions dated in September 1989, November 1989, 
April 1990, July 1990, May 1993, May 1995, and August 1996.  
The veteran appealed the August 1996 denial to the Board.  
The Board denied service connection in a February 1997 
decision.  The Board's decision is a final decision.  38 
C.F.R. § 20.1100.  While the record at that time contained 
several medical opinions that the veteran suffered from PTSD, 
the Board denied service connection because of the absence of 
a corroborated PTSD-related stressor.  Thereafter, a claim to 
reopen was denied by the RO in March 2003; there was no 
appeal.  

Where VA determines that the veteran did not engage in combat 
with the enemy, the veteran's lay testimony, by itself, is 
not enough to establish the occurrence of the alleged in-
service stressor.  38 C.F.R. § 3.304(f).  Instead, the record 
must contain evidence that corroborates the veteran's account 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 289 (1994) (if a claimed stressor is 
not combat-related, appellant's lay testimony regarding in-
service stressors is insufficient to establish the occurrence 
of the stressor and must be corroborated by "credible 
supporting evidence").  

Thus, since the last denial of service connection for PTSD 
was based on the absence of credible supporting evidence of 
the veteran's claimed stressor(s), in order to reopen the 
claim there must be received new credible supporting evidence 
of an in-service stressor.  

In its February 1997 decision, the Board determined that the 
veteran was not a combatant and that any claimed stressors on 
which a PTSD diagnosis is made must be independently 
corroborated.  After lengthy discussion of the facts in 
evidence, the Board concluded that it was unable to find any 
independent verification that the veteran was an eyewitness 
to a stressor supportive of his diagnosis of PTSD.  In this 
regard, the Board noted that the psychiatrists who diagnosed 
the veteran's PTSD associated the PTSD with some, but not 
all, of the veteran's claimed stressors.  The PTSD diagnosis 
was based on the following claimed stressors:  crowded 
conditions aboard ship; racial tensions aboard ship, numerous 
accidents the veteran claims to have witnessed or heard 
about, and "just being on the ship when it was on fire."  
Of these, the Board determined that the only event that had 
been independently verified was a fire aboard the ship that 
occurred in December 1965.  The Board found, however, that, 
while the occurrence of the fire had been substantiated, 
apart from the veteran's own testimony, there was nothing in 
the record to place him in close proximity to the location of 
the fire on his very large ship, the aircraft carrier USS 
Kitty Hawk (CVA-63).  

The Board also noted some inconsistencies in the veteran's 
testimony that raised questions as to his credibility.  The 
inconsistencies are mentioned here because they related to 
the stressor issue that was the basis for the Board's denial.  
Specifically, the Board noted that, while the veteran averred 
that he was overcome by smoke while manning the nozzle of a 
fire hose while fighting the fire that occurred, according to 
the veteran, in the number one main machine room, he also 
testified that he did not remember being overcome, but that 
he awoke in sick bay in an oxygen tent.  The Board noted, 
however, that these averments were not supported by the 
record.  The Board noted that the evidence showed that the 
fire actually took place in the number three machinery room.  
Moreover, the veteran's SMRs, which detail treatments aboard 
Kitty Hawk before and after the date of the fire, contain no 
mention whatever of his being treated in connection with the 
fire.  The Board noted that even the two psychiatrists who 
had examined the veteran in connection with his claim noted 
obvious exaggeration of the results of the psychological 
tests administered.  

Thus, in light of the basis of the Board's February 1997 
denial of service connection for PTSD, in order for this 
claim to be reopened, there must be now be "new" evidence 
not previously submitted.  Any new evidence must be 
"material" evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact--credible evidence of a stressor related to a diagnosis 
of PTSD--necessary to substantiate the claim.  The evidence 
is not considered new and material evidence if it is either 
cumulative or redundant of the evidence of record at the time 
of the Board's February 1997 denial of the claim and the 
March 2003 denial by the RO, and must raise a reasonable 
possibility of substantiating the claim.  As noted, it has 
been determined that the veteran did not engage in combat.  
Therefore, any new and material evidence must, at a minimum, 
be evidence that corroborates the veteran's account as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d), (f) (2007); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  

The pertinent evidence received since the last final denial 
of service connection for PTSD consists of a duplicate of the 
veteran's previously submitted stressor statement, 
photocopies of the veteran's Navy personnel file and SMR, 
photocopies of a newspaper article related to the fire aboard 
Kitty Hawk, and a photocopy of the Board's February 1997 
decision.  Also submitted were photocopies of the certificate 
awarding the Navy Unit Commendation to Kitty Hawk and a 
letter of commendation from the Commanding Officer of Kitty 
Hawk commending the veteran, as a member of the Engineering 
Department, for his "outstanding performance of duty during 
and subsequent to" the December 1966 fire in the number 
three main machinery room.  The citation related to the 
repair work accomplished in the aftermath of the fire and did 
not indicate in any way that the veteran was directly 
involved in fighting the fire, or that he was injured as a 
result of the fire.  All of these recently submitted 
documents are copies of previously submitted evidence.  

The Board finds that none of the evidence related to the 
veteran's PTSD claim that has been received since the 2003 
decision is either new or material.  It is not new and 
material by definition because all of the evidence recently 
submitted by the veteran is duplicative of evidence of record 
at the time of the earlier denial of the claim, and thus does 
not raise a reasonable possibility of substantiating the 
claim.  Since no new and material evidence has been received 
to reopen the veteran's claim of service connection for PTSD, 
the application to reopen must be denied.  


ORDER

Entitlement to a rating higher than 10 percent for service-
connected headaches is denied.  

New and material evidence having not been received to reopen 
the veteran's claim of service connection for tinnitus, the 
application to reopen is denied.  

New and material evidence having not been received to reopen 
the veteran's claim of service connection for post-traumatic 
stress disorder, the application to reopen is denied. 


REMAND

The Board finds that a remand of the claims for service 
connection for dizziness and for numbness in limbs, both of 
which are claimed as secondary to the service-connected TMJ 
disability, is necessary because there is not sufficient 
competent medical evidence on file to make a decision on the 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  

Regarding the dizziness claim, the Board notes that there is 
of record a tape recording attributed to the veteran's 
private chiropractor, A.C, D.C., in which he opines that the 
veteran's dizziness is related to scar tissue that has 
resulted from the veteran's TMJ surgery.  Specifically, Dr. 
C. ascribes this association to involvement of the 
sympathetic nerve.  The Board notes that service connection 
for dizziness is evaluated utilizing the criteria found at 
Diagnostic Code 6204, peripheral vestibular disorders.  
38 C.F.R. § 4.87.  A note specifies that objective findings 
supporting the diagnosis of vestibular disequilibrium are 
required before a compensable evaluation can be assigned 
under this code.  Notwithstanding Dr. C.'s opinion that the 
veteran's dizziness is related to the veteran's TMJ, the 
Board must obtain a medical examination with opinion to 
determine whether or not there is a diagnosis of vestibular 
disequilibrium or some other disorder that would account for 
the symptom of dizziness.  Prior to the examination, the 
agency of original jurisdiction (AOJ) will be asked to have 
Dr. C.'s recorded statement transcribed, and to obtain his 
signature attesting to the statement, if possible.  

Regarding the claim related to numbness in limbs, the Board 
notes that two other recordings are contained on the same 
cassette that contains Dr. C.'s statement.  Those recordings 
allegedly represent a June 27, 2007, statement of B. P., 
D.D.S., a VA dentist who has treated the veteran for many 
years, and a June 21, 2007, statement of R. Baer, M.D., a 
physician who has treated the veteran with acupuncture for 
some years.  It appears that both of these recorded 
statements were made specifically for the purposes of 
supporting the veteran's appeal to the Board, and are not 
likely to be contained in the veteran's VA health records.  
If either of these statements is found not to be a part of 
the veteran's electronic VA medical record (in which event 
they should be associated with the claims file), a 
transcript(s) of the recording must also be made, signatures 
obtained if possible, and the transcripts included in the 
record.  

The Board notes that a March 1, 2005, VA treatment note 
authored by Dr. B., noted that "the numbness and tingling 
are related to the residuals of the cervical injury" the 
veteran sustained.  This suggests that the claimed numbness 
in the limbs may be related to a service-connected 
disability.  The Board also notes, however, that while the 
veteran is service connected for chronic subluxation and 
dislocation of the left temporomandibular joint, with loose 
temporomandibular joint capsule, and that this service-
connected disability has been characterized to include 
cervical pain, the veteran was denied service connection for 
a cervical spine disability in unappealed rating decisions 
dated in August 1996 and February 2005.  Thus, it is unclear 
to the Board what the implications are of Dr. B.'s quoted 
statement.  

A VA examination therefore is required in order to obtain a 
medical opinion as to whether it is at least as likely as not 
that the veteran's complained of numbness in the limbs is 
related to his service-connected TMJ disability, which 
includes cervical pain.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:

1.  The AOJ must obtain transcriptions of 
the June 2007 recorded statements of B.P. 
D.D.S., R.B., M.D., and A.C., D.C., and, 
if they are still available, obtain the 
signatures of each of them, attesting to 
the written statements; the signed 
transcripts should then be associated 
with the veteran's claims file.  

2.  After the above-requested development 
is accomplished, the veteran should be 
afforded a VA examination by an 
ear/nose/throat physician to determine if 
the veteran has dizziness that is caused 
or made worse by his service-connected 
TMJ disability.  The examiner should 
provide an opinion as to the underlying 
diagnosis that results in this symptom 
and an opinion as to whether any current 
disability manifested by dizziness is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) caused or made worse by his 
service-connected TMJ disability.  (The 
examiner should be made aware that the 
TMJ disability includes cervical pain.)  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

3.  The veteran should also be afforded a 
VA neurological examination.  The veteran 
complains of numbness and tingling in the 
extremities, and he contends that this is 
related to his service-connected TMJ 
disability.  On examination, the examiner 
should determine if the veteran has any 
neurological disabilities affecting the 
extremities that are caused or made worse 
by the veteran's service-connected TMJ 
disability.  The examiner should provide 
an opinion as to whether any current 
peripheral neurological disability is 
more likely than not, at least as likely 
as not, or less likely than not caused or 
made worse by his service-connected TMJ 
disability.  In this regard, the examiner 
is asked to note the fact that the 
veteran is not service connected for a 
cervical spine disability, described as 
herniated nucleus pulposus, post fusion 
with cervical arthritis, but the TMJ 
disability includes cervical pain.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If the report 
is insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues remaining on 
appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.    

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


